DETAILED ACTION
This action is responsive to the Amendment filed on 08/31/2020. Claims 3-5, 8, and 9 have been canceled. Claims 21-25 have been added. Claims 1, 2, 6, 7, and 10-25 are pending in the case. Claims 1, 19, and 20 are independent claims.

Claim Interpretations/Examiner’s Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Further, during examination, the claims must be interpreted as broadly as their terms reasonably allow (see In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)). The following is provided to aid the reader in understanding how at least some claim elements (also commonly referred to as claim limitations), as a whole, have been considered in the rejections below:
“Web Browsing, Social Media, Mass Messaging, Gaming, Word Processing, and Specific String” [e.g. claims 6, 7, and 16-18] = These terms as currently claimed appear to amount to labels (e.g. like the labels that a user would enter based on their own personal preference/opinion in the text input fields of figures 5 and 6). Thus, the specific wording of each label (or their intended use) as currently claimed does not carry considerable patentable weight for purposes of prior art analysis because they describe non-functional descriptive material. In other words, it is not disputed that the claims require a capability to assign a name, label, or nickname to a signature pattern classification, however Applicant’s exact 
In claim 11, the limitation “to configure a network hardware component” is recited in the form of an intended result, and thus does not carry considerable patentable weight for purposes of prior art analysis. See MPEP § 2111.04. In other words, the claim describes that the ideal intended use or result would be “to configure a network hardware component,” yet the actual process or step of configuring a network hardware component is neither explicitly recited nor implicitly required by the claim. 
In claim 12, the limitation “to initiate installation of software on a computer device” is recited in the form of an intended result, and thus does not carry considerable patentable weight for purposes of prior art analysis. See MPEP § 2111.04. In other words, the claim describes that the ideal intended use or result would be “to initiate installation of software on a computer device,” yet the actual process or step of initiating an installation of software or installing the software per se on a computer device is neither explicitly recited nor implicitly required by the claim.
In claims 14 and 15, although it is not disputed that the claims require an operability for labeling in general, as currently recited, “to enter labeling information that specifies an activity” is an intended result (and/or a non-functional description of the intended use behind the “activity” in that scenario), and thus does not carry considerable patentable weight for purposes of prior art analysis. See  MPEP § 2111.05.

Claim Objections
Claims 1, 2, 6, 7, and 10-25 are objected to because of the following informalities:
Claims 1, 6, 15, 19, and 20 recite: 
"key press based user interface" where "key press-based user interface" was apparently intended.
Claims 1, 6, 7, 14, 19, and 20:
"performing classification" in lines 5, 8, and 9, respectively, where "performing a classification" (and afterwards, “the performing of the classification) were apparently intended.
Claim 2:
"providing user interface functionality" in line 3 where "providing a user interface functionality" was apparently intended.
Claim 2 also recites "an activity engaged in by the user" in line 4. This could potentially introduce an indefiniteness issue (see MPEP § 2173.05(o)) since there was already antecedence basis for "a user activity" in line 7 of parent claim 1. Similarly, there is also a possible double antecedence issue in claim 2 between the "activity information" of lines 1-2 and the "activity specifying information" of lines 3-4.
Claim 6:
Claim 6 reintroduces the limitation “key presses” in lines 18, 20, 22, and 23-24 after the first introduction in line 16. 
Claims 6 and 7:
Claims 6 and 7 reintroduce the concept of “a context pattern” in numerous instances, each of which introduces a double antecedence issue in view of the existing precedent set for the term “a context pattern” in line 4 of parent claim 1.
Claims 6, 7, and 15:
Claims 6, 7, and 15 reintroduce the concept of “a context pattern” in numerous instances, each of which introduces a respective double antecedence issue in view of the existing precedent set for the term “a context pattern” in line 4 of parent claim 1.
Claims 10-12:
Claims 10-12 reintroduce the concept of “an output” in numerous instances, each of which introduces a respective double antecedence issue in view of the existing precedent set for the term “an output” in line 8 of parent claim 1.
Claim 15:
“providing user interface functionality” in lines 1-2 where “providing a user interface functionality” was apparently intended.
Claim 15 also reintroduces the limitation “sound” in line 4 after the first introduction in line 2 of parent claim 1. 
Claim 15 also recites "an activity" in line 6. This introduces an indefiniteness issue (see MPEP § 2173.05(o)) since there was already antecedence basis for "a user activity" in line 7 of parent claim 1. 
Claim 15 also reintroduces “a context pattern” in line 7.
Claim 19:
“one or more processing circuit” in line 2 where “one or more processing circuits” was apparently intended.
“one or more processor” in line 3 where “one or more processors” was apparently intended.
As indicated above, line 6 recites a "key press based user interface" where a "key press-based user interface" was apparently intended.
Claim 20:
The reintroduction of “one… processor” in line 4 after the “one processor” of line 3 introduces a potential double/unclear antecedence issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "optimization" in claims 24 and 25 is a relative term which renders the claim indefinite. The term is not defined by the claim, the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 11-19 of U.S. Patent No. 10,503,467. Although the claims at issue are not identical, the claims of the instant application are significantly broader than the claims of the ‘467 patent, and thus it would have been obvious to summarize and/or broaden the ‘467 claims in order to arrive at the claims of the instant invention. See, for example:
U.S. Patent No. 10,503,467
Instant Application

a computer readable storage medium readable by one or more processing unit and storing instructions for execution by one or more processor for performing a method comprising:

obtaining an audio input, the audio input representing sound emanating from a key press based user interface;

generating a context pattern based on the audio input;

performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity; and

providing an output based on the performing classification, 


wherein the performing classification results in classification failure, wherein the method includes prompting a user to enter activity information in response to the classification failure, and wherein the prompting includes providing user interface functionality that prompts the user to enter activity specifying information that specifies an activity engaged in by the user resulting in the generating of the context pattern, and wherein the method includes, using data received from the user in response to the prompting, registering the context pattern as a new signature pattern for comparison to subsequent context patterns.
1. A method comprising: 







obtaining an audio input, the audio input representing sound emanating from a key press based user interface; 

generating a context pattern based on the audio input; 

performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity; and 

providing an output based on the performing classification.

2. The method of claim 1, 
wherein the method includes prompting a user to enter activity information in response to a classification failure, and wherein the prompting includes providing user interface functionality that prompts the user to enter activity specifying information that specifies an activity engaged in by the user resulting in the generating of the context pattern.
8. The computer program product of claim 7, wherein the obtaining, the generating, and the performing 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Social Media signature pattern classification, 
wherein the performing classification of a context pattern associated to the third audio input results in a classification according to a Mass Messaging signature pattern classification, 
wherein the performing classification of a context pattern associated to the fourth audio input results in a classification according to a Gaming signature pattern classification, 
wherein the performing classification of a context pattern associated to the fifth audio input results in a classification according to a Word Processing signature pattern classification, 
wherein the performing classification of a context pattern associated to the sixth audio input results in a classification according to a Specific String signature pattern classification, 
wherein the Web Browsing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Web Browsing, wherein the Social Media signature pattern classification specifies that the user is using key presses of the key press based user interface to use Social Media, wherein the Mass Messaging signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Mass Messaging, wherein the Gaming signature pattern 

wherein the obtaining, the generating, and the performing classification is 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Social Media signature pattern classification, 
wherein the performing classification of a context pattern associated to the third audio input results in a classification according to a Mass Messaging signature pattern classification, 
wherein the performing classification of a context pattern associated to the fourth audio input results in a classification according to a Gaming signature pattern classification, 
wherein the performing classification of a context pattern associated to the fifth audio input results in a classification according to a Word Processing signature pattern classification, 
wherein the performing classification of a context pattern associated to the sixth audio input results in a classification according to a Specific String signature pattern classification, 
wherein the Web Browsing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Web Browsing, wherein the Social Media signature pattern classification specifies that the user is using key presses of the key press based user interface to use Social Media, wherein the Mass Messaging signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Mass Messaging, 

wherein the Word Processing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Word Processing.

7. The method of claim 1, wherein the obtaining, the generating, and the performing classification is performed for each of first and second audio inputs, 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Gaming signature pattern classification.
11. The computer program product of claim 7, 
wherein the providing an output includes providing a notification to an external system.
10. The method of claim 1, 

wherein the providing an output includes providing a notification to an external system.
12. The computer program product of claim 7, 
wherein the providing an output includes providing an output to configure a network hardware component.
11. The method of claim 1, 

wherein the providing an output includes providing an output to configure a network hardware component.
13. The computer program product of claim 7, 
wherein the providing an output includes providing an output to initiate installation of software on a computer device.
12. The method of claim 1, 

wherein the providing an output includes providing an output to initiate installation of software on a computer device.
14. The computer program product of claim 7, 
wherein the context pattern includes key press sequence information and timing information.
13. The method of claim 1, 

wherein the context pattern includes key press sequence information and 
timing information.
15. The computer program product of claim 7, 





15. The method of claim 1, 
wherein the method includes providing user interface functionality that allows an administrator user to perform training use of an administrator user key press based user interface during a training period, 
providing a certain audio input representing sound emanating from the administrator user key press based user interface during the training period, 
providing user interface functionality that allows the administrator user to enter labeling information that specifies an activity associated to the training use, 
registering a context pattern generated using the certain audio input as a signature pattern labeled with the labeling information stored in a data repository, and matching an incoming context pattern to the signature pattern.
17. The computer program product of claim 7, wherein the signature pattern classification is a Web Browsing classification.
16. The method of claim 1, 
wherein the signature pattern classification is a Web Browsing classification.
18. The computer program product of claim 7, wherein the signature pattern classification is a Gaming classification.
17. The method of claim 1, 
wherein the signature pattern classification is a Gaming classification.
19. The computer program product of claim 7, wherein the signature pattern classification is a Word Processing classification.
18. The method of claim 1, 
wherein the signature pattern classification is a Word Processing classification.



Claims 1, 2, 6, 7, and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-13 of U.S. Patent No. 10,509,627. Although the claims at issue are not identical, the claims of the instant application are significantly broader than the claims of the ‘627 patent, and thus it would have been obvious to summarize and/or broaden the ‘627 claims in order to arrive at the claims of the instant invention. See, for example:
U.S. Patent No. 10,509,627
Instant Application
1. A method comprising:

obtaining an audio input, the audio input representing sound emanating from a key press based user interface;

generating a context pattern based on the audio input;

performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity; and

providing an output based on the performing classification, 

wherein the performing classification results in classification failure, 
wherein the method includes prompting a user to enter activity information in response to the classification failure, and wherein the prompting includes providing user interface functionality that prompts the user to enter activity specifying information that specifies an activity engaged in by the user resulting in the generating of the context pattern, and wherein the method includes, using data received from the user in response to the prompting, registering the context pattern 


obtaining an audio input, the audio input representing sound emanating from a key press based user interface; 

generating a context pattern based on the audio input; 

performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity; and 

providing an output based on the performing classification.


2. The method of claim 1, 
wherein the method includes prompting a user to enter activity information in response to a classification failure, and wherein the prompting includes providing user interface functionality that prompts the user to enter activity specifying information that specifies an activity engaged in by the user resulting in the generating of the context pattern.
2. The method of claim 1, 
wherein the signature pattern classification is a classification selected from the group consisting of 




Web Browsing, 




Social Media, 




Mass Messaging, 




Gaming, 




Word Processing, and 




Specific String.
6. The method of claim 1, 
wherein the obtaining, the generating, and the performing classification is performed for each of first through sixth audio inputs, 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Social Media signature pattern classification, 
wherein the performing classification of a context pattern associated to the third audio input results in a classification according to a Mass Messaging signature pattern classification, 
wherein the performing classification of a context pattern associated to the fourth audio input results in a classification according to a Gaming signature pattern classification, 
wherein the performing classification of a context pattern associated to the fifth audio input results in a classification according to a Word Processing signature pattern classification, 
wherein the performing classification of a context pattern associated to the sixth audio input results in a classification according to a Specific String signature pattern classification, 
wherein the Web Browsing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Web Browsing, wherein the Social Media signature pattern classification specifies that the user is using key presses of the key press based user interface to use 
wherein the Gaming signature pattern classification specifies that the user is using key presses of the key press based user interface to engage in Gaming, 
wherein the Word Processing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Word Processing.





wherein the signature pattern classification is a Web Browsing classification.

12. The method of claim 1, 

wherein the signature pattern classification is a Gaming classification.
7. The method of claim 1, wherein the obtaining, the generating, and the performing classification is performed for each of first and second audio inputs, 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification, wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Gaming signature pattern classification.
5. The method of claim 1, 
wherein the providing an output includes providing a notification to an external system.
10. The method of claim 1, 
wherein the providing an output includes providing a notification to an external system.
6. The method of claim 1, 
wherein the providing an output includes providing an output to configure a network hardware component.
11. The method of claim 1, 
wherein the providing an output includes providing an output to configure a network hardware component.
7. The method of claim 1, 
wherein the providing an output includes providing an output to initiate installation of software on a computer device.
12. The method of claim 1, 
wherein the providing an output includes providing an output to initiate installation of software on a computer device.
8. The method of claim 1, 
wherein the context pattern includes key press sequence information and timing information.
13. The method of claim 1, 
wherein the context pattern includes key press sequence information and 
timing information.
9. The method of claim 1, 




wherein the method includes providing functionality that allows an administrator user to perform training use of an administrator user key press based user interface during a training period, providing a certain audio input representing sound emanating from the administrator user key press based user interface during the training period, providing functionality that allows the administrator user to enter labeling information that specifies an activity associated to the training use, registering a first context pattern generated using the certain audio input as a first signature pattern labeled with the labeling information stored in a data repository, and matching an incoming context pattern to the first signature pattern.
15. The method of claim 1, 
wherein the method includes providing user interface functionality that allows an administrator user to perform training use of an administrator user key press based user interface during a training period, 
providing a certain audio input representing sound emanating from the administrator user key press based user interface during the training period, 
providing user interface functionality that allows the administrator user to enter labeling information that specifies an activity associated to the training use, 
registering a context pattern generated using the certain audio input as a signature pattern labeled with the labeling information stored in a data repository, and matching an incoming context pattern to the signature pattern.
11. The method of claim 1, 
wherein the signature pattern classification is a Web Browsing classification.
16. The method of claim 1, 
wherein the signature pattern classification is a Web Browsing classification.
12. The method of claim 1, 
wherein the signature pattern classification is a Gaming classification.
17. The method of claim 1, 
wherein the signature pattern classification is a Gaming classification.
13. The method of claim 1, 
wherein the signature pattern classification is a Word Processing classification.
18. The method of claim 1, 
wherein the signature pattern classification is a Word Processing classification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 10-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faaborg et al. (US Patent No. 8,938,394, hereinafter “Faaborg”).

As to independent claim 1, Faaborg shows a method [fig. 6] comprising:
obtaining an audio input, the audio input representing sound [“audio trigger module 12 may cause UI module 6 to obtain a stream of audio data (e.g., audio in the environment) from UI device 4 (e.g., a microphone or other audio sensor)” (col. 5, lines 40-42)] emanating from a key press based user interface [e.g. the user interface may be based, among other things, on user interaction via (physical or touch/tactile) key presses (col. 3, lines 25-36; col. 10, lines 24-45; col. 12, lines 12-61; and/or col. 23, lines 13-37)]; 
generating a context pattern based on the audio input [e.g. generating a contextual audio trigger based on the audio input (col. 1, lines 30-36)]; 
performing classification of the context pattern to classify the context pattern as belonging to a signature pattern classification, wherein the signature pattern classification specifies a user activity [e.g. classifying incoming audio context patterns (e.g. audio input containing audio data capturing the environment of the user as they interact (via keyboard) with a computer device) to see if they match with previously-defined signature pattern classifications (e.g. contextual categories) specifying a user activity. See, for example:
“Each of contextual audio triggers 22 may be associated with an operation of computing device 2 that may be relevant in a specific context of computing device 2. {…} contextual audio triggers 22 may include variables or user-definable values. …” (col. 6, lines 13-23)
“Based on the obtained information, device context module 52 may determine a current context. As one example, device context module 52 may determine a current context by determining values for one or more contextual categories, as well as a respective weight for each category. That is, device context module 52 may determine values based on obtained information and weigh each category based on a predicted accuracy and/or a predicted importance of the associated value. For example, contextual categories may indicate a type and/or a name of an application being executed at computing device 2, a location of computing device 2, an indication of a computing device or computing devices that are proximate to computing device 2, an activity or task in which computing device 2 is currently engaging or in which an application executing at computing device 2 is engaging, a time of day or current time, a user identification number for a user of computing device 2, a predicted activity or task in which the user is engaging, a predicted mode of travel of the user, a predicted current availability of the user, or various other information.” (col. 13, lines 13-31) | For further context, see also col. 8, lines 04-12; col. 12, lines 12-45; and col. 14, lines 01-08.]; and 
providing an output based on the performing classification [e.g. outputting any of either the result of a successful classification match (e.g. the incoming audio meeting a predefined audio context trigger, as shown in at least col. 3, lines 37-57 and col. 8, lines 50-57) and/or the result of a classification failure (e.g. classification failure because either the user still does not have permission to access audio data from the environment (col. 5, lines 18-33) and/or in response to the audio trigger for the incoming sound (col. 16, lines 45-49 and col. 26, lines 38-42))]. 

As to dependent claim 6, Faaborg further shows:
wherein the obtaining, the generating, and the performing classification is performed for each of first through sixth audio inputs [e.g. classifying incoming audio into one of the following six possible user activity contexts/classifications (col. 12, lines 08-61)], 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification [“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (col. 3, lines 49-57)
“… application modules 8 may include {…} a web browser application …” (col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (col. 20, lines 43-46)], 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Social Media signature pattern classification [see, e.g., the Social Media signature pattern classification options (“device context module 52 may obtain information from an email application regarding social network services that the user is a member of” and/or “device context module 52 may cause communications units 46 to obtain information from a social media service account of the user”) in col. 12, line 53 – col. 13, line 12 and/or any of the email-based signature pattern classifications in col. 4, lines 42-46; col. 6, lines 36-38; col. 12, lines 39-61; and col. 13, lines 01-12 & 52-59.], 
wherein the performing classification of a context pattern associated to the third audio input results in a classification according to a Mass Messaging signature pattern classification [see, e.g., the Mass Messaging signature pattern classification options (the mass messaging context in (col. 3, lines 49-57); the mass messaging-specific contextual audio triggers in col. 6, lines 13-38; and/or any of the email-based signature pattern classifications in col. 4, lines 42-46; col. 6, lines 36-38; col. 12, lines 39-61; and col. 13, lines 01-12 & 52-59.], 
wherein the performing classification of a context pattern associated to the fourth audio input results in a classification according to a Gaming signature pattern classification [“… activities which an application may be performing include playing a game, {…} or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as {…} a user name or level for a game being played …” (col. 12, lines 52-59)], 
wherein the performing classification of a context pattern associated to the fifth audio input results in a classification according to a Word Processing signature pattern classification [“… application modules 8 may include a word processor application …” (col. 4, lines 42-51)], 
wherein the performing classification of a context pattern associated to the sixth audio input results in a classification according to a Specific String signature pattern classification [e.g. the text string signature pattern classification in col. 5, lines 46-50, col. 8, lines 04-14 & 50-57, and col. 16, lines 16-33; the specific word/phrase in col. 4, lines 52-60], 
wherein the Web Browsing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Web Browsing, wherein the Social Media signature pattern classification specifies that the user is using key presses of the key press based user interface to use Social Media, wherein the Mass Messaging signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Mass Messaging, wherein the Gaming signature pattern classification specifies that the user is using key presses of the key press based user interface to engage in Gaming, wherein the Word Processing signature pattern classification specifies that the user is using key presses of the key press based user interface to perform Word Processing [See the respective examples for each of the signature pattern classification options. Moreover, see how Faaborg’s user interface may be based, among other things, on user interaction via (physical or touch/tactile) key presses (col. 3, lines 25-36; col. 10, lines 24-45; col. 12, lines 12-61; and/or col. 23, . 

As to dependent claim 7, Faaborg further shows:
wherein the obtaining, the generating, and the performing classification is performed for each of first and second audio inputs [e.g. classifying incoming audio into one of the following two possible user activity contexts/classifications (col. 12, lines 08-61)], 
wherein the performing classification of a context pattern associated to the first audio input results in a classification according to a Web Browsing signature pattern classification [“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (col. 3, lines 49-57)
a web browser application …” (col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (col. 20, lines 43-46)], 
wherein the performing classification of a context pattern associated to the second audio input results in a classification according to a Gaming signature pattern classification [“… activities which an application may be performing include playing a game, {…} or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as {…} a user name or level for a game being played …” (col. 12, lines 52-59)]. 

As to dependent claim 10, Faaborg further shows:
wherein the providing an output includes providing a notification to an external system [“… the techniques of the present disclosure may, in various examples, be performed by one or more other computing devices or computing systems, or by a combination of computing devices. For instance, in some examples, computing device 2 may send an indication of the current context to a remote computing system (e.g., a cloud computing system, a server system, a desktop computer, or other computing system). …” (col. 8, line 58 – col. 9, line 04) | For further context/examples, see also col. 15, lines 17-31. For even further examples of external/network system/hardware communications, see also col. 10, line 60 – col. 11, line 30; col. 17, line 58 – col. 18, line 24; col. 25, lines 14-65; col. 26, lines 11-19.]. 

As to dependent claim 11, Faaborg further shows:
wherein the providing an output includes providing an output to configure a network hardware component [see, e.g., the operability to provide an output to configure a network hardware component in any of col. 8, line 58 – col. 9, line 04 and/or col. 15, lines 17-31. For even further examples of external/network system/hardware communications, see also col. 10, line 60 – col. 11, line 30; col. 17, line 58 – col. 18, line 24; col. 25, lines 14-65; col. 26, lines 11-19.]. 

As to dependent claim 12, Faaborg further shows:
wherein the providing an output includes providing an output to initiate installation of software on a computer device [Note how audio triggers may be defined by installable software (col. 4, lines 52 – col. 5, line 17 and col. 15, lines 04-13), and then see, e.g., wherein the providing an output includes providing an output to initiate installation of software on a computer device (col. 15, lines 04-13). For even further context/examples, see also col. 7, line 31 – col. 8, line 34; col. 9, lines 05-28; col. 15, lines 04-54; and col. 17, lines 09-35.]. 

As to dependent claim 15, Faaborg further shows:
wherein the method includes providing user interface functionality that allows an administrator user to perform training use of an administrator user key press based user interface during a training period, providing a certain audio input representing sound emanating from the administrator user key press based user interface during the training period [“… contextual audio triggers may be determined based at least in part on the frequency with which users (e.g., the user of computing device 2 and/or other users) have previously utilized audio input as a command in a situation having a context that is the same or is similar to the current context of computing device 2. For example, a computing system may receive indications of attempted commands (e.g., audio input received while a computing device is in an audio input mode or received audio triggers) from computing device 2 and/or from other computing devices. Each indication may include information identifying a context in which the command was received. {…} In this way, techniques of the present disclosure may enable a computing system to determine contextual audio triggers by aggregating received audio input from various computing devices in order to better determine contextual audio triggers.” (col. 9, lines 05-28) | For further context/examples, see also: col. 15, lines 32-54 and col. 17, lines 09-35], 
providing user interface functionality that allows the administrator user to enter labeling information that specifies an activity associated to the training use [see, e.g., the audio trigger labels in set 16A of fig. 1, and how they user-specified (col. 4, lines 52-63 and col. 6, lines 09-23)], 
registering a context pattern generated using the certain audio input as a signature pattern labeled with the labeling information stored in a data repository, and matching an incoming context pattern to the signature pattern [e.g. context patterns generated as a result of the training use may be registered (e.g. stored in a data repository - col. 4, lines 52-63) and matched against future incoming context patterns (col. 7, line 59 – col. 8, line 14 and col. 17, lines 09-35) | For further context/examples, see also: col. 5, lines 18-29 and col. 6, lines 10-12.]. 

As to dependent claim 16, Faaborg further shows:
wherein the signature pattern classification is a Web Browsing classification [“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (col. 3, lines 49-57)
“… application modules 8 may include {…} a web browser application …” (col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (col. 20, lines 43-46)]. 

As to dependent claim 17, Faaborg further shows:
wherein the signature pattern classification is a Gaming classification [“… activities which an application may be performing include playing a game, {…} or other activity that an application is performing, such as {…} a user name or level for a game being played …” (col. 12, lines 52-59)]. 

As to dependent claim 18, Faaborg further shows:
wherein the signature pattern classification is a Word Processing classification [“… application modules 8 may include a word processor application …” (col. 4, lines 42-51)]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Faaborg in view of Woloshyn (US Patent Application Pub. No. 2012/0315881, hereinafter “Woloshyn”).

As to dependent claim 2, Faaborg further shows:
wherein the method includes prompting a user to enter activity information [e.g. user-definable labels describing an activity associated with a contextual trigger (Faaborg: fig. 1; col. 6, lines 10-12; col. 7, lines 01-09; col. 17, lines 21-35)] … a classification failure [e.g. classification failure because either the user still does not have permission to access audio data from the environment (Faaborg: col. 5, lines 18-33) and/or in response to the audio trigger for the incoming sound failing to match at least one of the existing/predefined contextual triggers (Faaborg: col. 16, lines 45-49 and col. 26, lines 38-42)], and wherein the prompting includes providing user interface functionality that prompts the user to enter activity specifying information that specifies an activity engaged in by the user resulting in the generating of the context pattern [“In some examples, audio trigger module 12 may determine new or additional contextual audio triggers. That is, while trigger set 16B is shown in the example of FIG. 1 as including the same contextual audio triggers 22 as add new contextual audio triggers, remove contextual audio triggers, or modify information stored at audio trigger store 10 in other ways. In this way, audio trigger module 12 may be able to determine contextual audio triggers for a determined context that is new or previously unexperienced (e.g., when computing device 2 executes a new application, is in a new location, etc.).
In any case, after determining contextual audio triggers 22 audio trigger module 12 may monitor the environment for the enabled audio triggers of trigger set 16B. For instance, audio trigger module 12 may receive audio data from UI module 6, process the received audio data to determine a text representation of the environmental audio, access audio trigger store 10 to obtain the set of currently enabled audio triggers (e.g., as shown in trigger set 16B), and compare the text representation to each enabled audio trigger. …” (Faaborg: col. 7, line 59 – col. 8, line 14)
See also how adding/registering a new context pattern comprises prompting the user to enter any user-definable activity information (Faaborg: col. 6, lines 09-33). For even further context/examples, see also Faaborg: col. 5, lines 18-29 and col. 17, lines 09-35.]. 

As shown above, Faaborg explicitly shows both an operability to provide user interface functionality that prompts the user to enable an operability to enter activity specifying information that specifies an activity engaged in by the user resulting in the generating of the context pattern, the act/operability of entering activity specifying information that specifies an activity engaged in by the user resulting in the generating 
wherein the method includes prompting a user [see, for example, the automatic displaying of a prompt in Woloshyn: fig. 11 | for further context, see also Woloshyn: ¶¶ 13, 159, 166-170, 270, & 298] to enter activity information [e.g. prompting a user to enter a user-defined tag (Woloshyn: ¶¶ 298 & 368)] in response to a classification [e.g. an attempt to classify/categorize the incoming audio input (Woloshyn: ¶¶ 223, 287-289, & 328)] failure [e.g. detecting a failure status and/or any user-defined triggering criteria (Woloshyn: ¶¶ 253, 287-289, & 328)], and wherein the prompting includes providing user interface functionality that prompts the user [see, for example, the automatic displaying of a prompt in Woloshyn: fig. 11 | for further context, see also Woloshyn: ¶¶ 13, 159, 166-170, 270, & 298] to enter activity specifying information [e.g. prompting a user to enter a user-defined tag (Woloshyn: ¶¶ 298 & 368)] that specifies an activity [Woloshyn: ¶¶ 41, 230, & 298] engaged in by the user resulting in the generating of the context pattern [e.g. registering a new “Tote Note” data structure (along with its concomitant metadata and tag(s)) after the automatic prompt is summoned (Woloshyn: ¶¶ 13, 29, 177, 298, & 368)]
One of ordinary skill in the art, having the teachings of Faaborg and Woloshyn before them prior to the effective filing date of the claimed invention, would have been motivated to take Faaborg’s existing teachings and organize them in such a way that prompting is carried out in response to Faaborg’s own classification failure determination, as taught by Woloshyn’s own failure determinations and operability for a user to define any prompt triggering criteria. The rationale for doing so would have been that prompting a user to register an unrecognized context pattern “[b]y updating or modifying audio trigger store 10 when an audio trigger or audio command is received, monitoring and execution module 56 may increase the likelihood that the received audio trigger or audio command will be enabled as a contextual audio trigger in future situations having the same context or a similar context.” (Faaborg: col. 17, lines 21-26). Moreover, Woloshyn’s user-definable prompt trigger service was explicitly defined at the to be “designed to integrate with any number of other software products, CRM systems, and proprietary record-keeping and management systems” (Woloshyn: ¶ 39) “or any number of third party databases and software tools” (Woloshyn: ¶ 46), and was explicitly noted to be “a relatively easy way to record and organize” (Woloshyn: ¶ 30) audio input data in an analogous key press based user interface environment (Woloshyn: ¶¶ 185, 207, & 299). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faaborg and Woloshyn in order to obtain the invention as recited in claim 2.

As to dependent claim 14, Faaborg further shows:
wherein the obtaining includes obtaining the audio input from a computer device [e.g. obtaining environmental audio input from a computing device 2, input device 42, and/or sensor 48 (Faaborg: col. 16, lines 16-49)], wherein … the performing classification failing to classify the context pattern [e.g. the classification failing because either the user still does not have permission to access audio data from the environment (Faaborg: col. 5, lines 18-33) and/or in response to the audio trigger for the incoming sound failing to match at least one of the existing/predefined contextual triggers (Faaborg: col. 16, lines 45-49 and col. 26, lines 38-42)], there is provided a prompt on the computer device prompting a user of the computer device to enter labeling information that specifies an activity associated with the context pattern [“In some examples, audio trigger module 12 may determine new or additional contextual audio triggers. That is, while trigger set 16B is shown in the example of FIG. 1 as including the same contextual audio triggers 22 as trigger set 16A, audio trigger module 12 may, in other examples, add new contextual audio triggers, remove contextual audio triggers, or modify information stored at audio trigger store 10 in other ways. In this way, audio trigger module 12 may be able to determine contextual audio triggers for a determined context that is new or previously unexperienced (e.g., when computing device 2 executes a new application, is in a new location, etc.).
In any case, after determining contextual audio triggers 22 audio trigger module 12 may monitor the environment for the enabled audio triggers of trigger set 16B. For determine a text representation of the environmental audio, access audio trigger store 10 to obtain the set of currently enabled audio triggers (e.g., as shown in trigger set 16B), and compare the text representation to each enabled audio trigger. …” (Faaborg: col. 7, line 59 – col. 8, line 14) 
See also how adding/registering a new context pattern comprises prompting the user to enter any user-definable labeling information (Faaborg: col. 6, lines 09-33). For even further context/examples, see also Faaborg: col. 5, lines 18-29 and col. 17, lines 09-35.]. 
As shown above, Faaborg explicitly shows both an operability for prompting the user to enter labeling information that specifies an activity associated with the context pattern, the act/operability of entering the labeling information that results in the generating of the context pattern itself, and also an operability to determine a classification failure. However, Faaborg does not appear to explicitly arrange these elements in an order such that its prompting asks for a user to enter labeling information in direct response to its classification failure determination (in other words, Faaborg explicitly shows an operability to prompt a user to define/label new default contextual audio triggers, and also shows an operability to determine when attempting to classify/match an incoming audio input to one of its existing audio triggers results in a classification failure, but does not appear to explicitly show an embodiment for triggering the prompt “responsively” to the classification failure). In an analogous art, Woloshyn shows:  
wherein the obtaining includes obtaining the audio input from a computer device [e.g. to “record locally at the mobile communication device (e.g., using the device's microphone)” (Woloshyn: ¶ 299)], wherein responsively the performing classification [e.g. an attempt to classify/categorize the incoming audio input (Woloshyn: ¶¶ 223, 287-289, & 328)] failing to classify the context pattern [e.g. detecting a failure status and/or any user-defined triggering criteria (Woloshyn: ¶¶ 253, 287-289, & 328)], there is provided a prompt on the computer device prompting a user of the computer device [see, for example, the automatic displaying of a prompt in Woloshyn: fig. 11 | for further context, see also Woloshyn: ¶¶ 13, 159, 166-170, 270, & 298] to enter labeling information [e.g. prompting a user to enter a user-defined tag (Woloshyn: ¶¶ 298 & 368)] that specifies an activity [Woloshyn: ¶¶ 41, 230, & 298] associated with the context pattern [e.g. registering a new “Tote Note” data structure (along with its concomitant metadata and tag(s)) after the automatic prompt is summoned (Woloshyn: ¶¶ 13, 29, 177, 298, & 368)]. 
One of ordinary skill in the art, having the teachings of Faaborg and Woloshyn before them prior to the effective filing date of the claimed invention, would have been motivated to take Faaborg’s existing teachings and organize them in such a way that prompting is carried out in response to Faaborg’s own classification failure determination, as taught by Woloshyn’s own failure determinations and operability for a user to define any prompt triggering criteria. The rationale for doing so would have been that prompting a user to register an unrecognized context pattern “[b]y updating or modifying audio trigger store 10 when an audio trigger or audio command is received, monitoring and execution module 56 may increase the likelihood that the received audio .

Claims 13 and 19-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Faaborg in view of Non-Patent Literature: Kelly, A. "Cracking Passwords Using Keyboard Acoustics and Language Modeling." University of Edinburgh, (2010) [cited in the 07/13/2017 I.D.S., hereinafter “Kelly”].

As to dependent claim 13, in addition to its key press based user interface environment [Faaborg: col. 3, lines 25-36; col. 10, lines 24-45; col. 12, lines 12-61; and/or col. 23, lines 13-37], Faaborg further shows wherein the context pattern includes sequence information [e.g. any audio-based sequence information, text, metadata, and/or data structure (Faaborg: col. 4, lines 52-63; col. 5, line 39 - col. 6, line 38; col. 9, lines 05-28; col. 15, lines 32-54; and col. 16, lines 16-33)] and timing information [e.g. . 

Nonetheless, in lieu of simply relying upon the considerable breadth of the terms “key press sequence information” (note that, unlike the “sequence” limitation, the “timing information” as currently claimed is not explicitly linked to the “key press” modifier) as they could reasonably pertain to many aspects of a “key press based user interface” as currently recited, and/or pointing to the wide spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Faaborg does not appear to explicitly recite a discrete example wherein the audio input data examination includes a deliberate analysis of the “clicking/tapping” sounds that would naturally occur as a result of a user’s fingers striking one or more keys on a keyboard (an interpretation that is considerably narrower than what the claims currently require, but that is considered nonetheless in the interests of both extrapolating Applicant’s apparent intents and compacting prosecution). In an analogous art, Kelly shows:
wherein the context pattern includes key press sequence information [e.g. recorded audio of a keystroke sequence is analyzed to determine sequence information like closest matching words/word sequence and/or other keystroke sequence-related data (Kelly: page 12, 1st paragraph; page 13, 1st paragraph; page 16, 1st paragraph; page 35, 3rd paragraph; page 40, 1st paragraph; and page 41, 2nd paragraph)] and timing information [e.g. “Inter-key timing analysis” (Kelly: page 13, section 2.3). See also wherein the “values are the timestamp of the key event in milliseconds, a plus or st paragraph).].

One of ordinary skill in the art, having the teachings of Faaborg and Kelly before them prior to the effective filing date of the claimed invention, would have been motivated to factor in Kelly’s key press audio sequence/timing information into Faaborg’s contextual audio triggering criteria. The rationale for doing so would have been that Kelly explicitly confirms the fact that before the effective filing date of the claimed invention, it was already well known and established in the art “that each key on a computer keyboard makes a slightly different sound when struck due to the keyboard support plate being struck in different locations. These differences allowed a neural network to be trained to identify which keys had been pressed based solely on an audio recording of the user typing” (Kelly: page 9, 1st paragraph). Moreover, Kelly explicitly advises that “it would be prudent to try to extract as much information from the audio data as possible” (Kelly: page 13, 1st paragraph). Thus, heeding Kelly’s advice, one of ordinary skill in the art would have been motivated to incorporate Kelly’s key press (audio) sequence information and timing information into Faaborg, particularly when the latter already comprised a key press based user interface environment (Faaborg: col. 10, lines 24-30), an operability to analyze incoming audio input by “performing frequency analysis to identify tonal characteristics or other sonic identifiers present in the audio data” (Faaborg: col. 16, lines 31-33), an operability to record audio of the environment around the user as they interact with the user interface/device (Faaborg: col. 4, lines 52-67; col. 5, lines 18-50; col. 10, lines 54-58; and col. 12, lines 12-32), and st paragraph), incorporating said feature into Faaborg by deliberately accounting for key press audio data into the determination of a user’s current context/activity would “increase the likelihood that the user intended the contextual audio trigger to be received as input by the computing device” (Faaborg: col. 9, lines 47-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faaborg and Kelly (hereinafter, the “Faaborg-Kelly” combination) in order to obtain the invention as recited in claim 13.

As to independent claim 19, Faaborg shows a computer program product [col. 28, line 48] comprising: 
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method [col. 28, lines 27-49] comprising: 
obtaining an audio input, the audio input representing sound [“audio trigger module 12 may cause UI module 6 to obtain a stream of audio data (e.g., audio in the environment) from UI device 4 (e.g., a microphone or other audio sensor)” (col. 5, lines 40-42)] emanating from a key press based user interface [e.g. the user interface may be based, among other things, on user interaction via (physical or touch/tactile) key presses (col. 3, lines 25-36; col. 10, lines 24-45; col. 12, lines 12-61; and/or col. 23, lines 13-37)]; 
generating a context pattern based on the audio input [e.g. generating a contextual audio trigger based on the audio input (col. 1, lines 30-36)], 
wherein the context pattern includes … sequence information [e.g. any audio-based sequence information, text, metadata, and/or data structure (col. 4, lines 52-63; col. 5, line 39 - col. 6, line 38; col. 9, lines 05-28; col. 15, lines 32-54; and col. 16, lines 16-33)] and timing information [e.g. any audio-based timing-related information, timestamp, text derivation, metadata, and/or data structure (col. 6, lines 13-57; col. 9, lines 05-28; col. 15, lines 32-54; and col. 16, lines 16-33)]; 
examining the … sequence information and the timing information and determining based on the examining that a user using the key press based user interface is currently engaged in a certain type of user activity [e.g. examining incoming audio sequence and timing patterns (e.g. audio input containing audio data capturing the environment of the user as they interact (via keyboard) with a computer device) to see if they match with previously-defined signature pattern classifications (e.g. contextual categories) specifying whether a user is currently engaged in a certain type of user activity. See, for example:
“Each of contextual audio triggers 22 may be associated with an operation of computing device 2 that may be relevant in a specific context of computing device 2. user-definable values. …” (col. 6, lines 13-23)
“Based on the obtained information, device context module 52 may determine a current context. As one example, device context module 52 may determine a current context by determining values for one or more contextual categories, as well as a respective weight for each category. That is, device context module 52 may determine values based on obtained information and weigh each category based on a predicted accuracy and/or a predicted importance of the associated value. For example, contextual categories may indicate a type and/or a name of an application being executed at computing device 2, a location of computing device 2, an indication of a computing device or computing devices that are proximate to computing device 2, an activity or task in which computing device 2 is currently engaging or in which an application executing at computing device 2 is engaging, a time of day or current time, a user identification number for a user of computing device 2, a predicted activity or task in which the user is engaging, a predicted mode of travel of the user, a predicted current availability of the user, or various other information.” (col. 13, lines 13-31) | For further context, see also col. 8, lines 04-12; col. 12, lines 12-45; and col. 14, lines 01-08.]; and 
providing an output in response to the determining that the user using the key press based user interface is currently engaged in the certain type of user activity [e.g. outputting any of either the result of a successful classification match (e.g. the incoming audio meeting a predefined audio context trigger, as shown in at least col. 3, lines 37-57 and col. 8, lines 50-57) and/or the result of a classification failure (e.g. in . 
In lieu of simply relying upon the considerable breadth of the terms “key press sequence information” (note that, unlike the “sequence” limitation, the “timing information” as currently claimed is not explicitly linked to the “key press” modifier) as they could reasonably pertain to many aspects of a “key press based user interface” as currently recited, and/or pointing to the wide spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Faaborg does not appear to explicitly recite a discrete example wherein the audio input data examination includes a deliberate analysis of the “clicking/tapping” sounds that would naturally occur as a result of a user’s fingers striking one or more keys on a keyboard (an interpretation that is considerably narrower than what the claims currently require, but that is considered nonetheless in the interests of both extrapolating Applicant’s apparent intents and compacting prosecution). In an analogous art, Kelly shows:
wherein the context pattern includes key press sequence information [e.g. recorded audio of a keystroke sequence is analyzed to determine sequence information like closest matching words/word sequence and/or other keystroke sequence-related data (Kelly: page 12, 1st paragraph; page 13, 1st paragraph; page 16, 1st paragraph; page 35, 3rd paragraph; page 40, 1st paragraph; and page 41, 2nd paragraph)] and timing information [e.g. “Inter-key timing analysis” (Kelly: page 13, section 2.3). See also wherein the “values are the timestamp of the key event in milliseconds, a plus or minus symbol for denoting whether the event is a key-press or key-release respectively and the key label …” (Kelly: page 16, 1st paragraph).]

One of ordinary skill in the art, having the teachings of Faaborg and Kelly before them prior to the effective filing date of the claimed invention, would have been motivated to factor in Kelly’s key press audio sequence/timing information into Faaborg’s contextual audio triggering criteria. The rationale for doing so would have been that Kelly explicitly confirms the fact that before the effective filing date of the claimed invention, it was already well known and established in the art “that each key on a computer keyboard makes a slightly different sound when struck due to the keyboard support plate being struck in different locations. These differences allowed a neural network to be trained to identify which keys had been pressed based solely on an audio recording of the user typing” (Kelly: page 9, 1st paragraph). Moreover, Kelly explicitly advises that “it would be prudent to try to extract as much information from the audio data as possible” (Kelly: page 13, 1st paragraph). Thus, heeding Kelly’s advice, one of ordinary skill in the art would have been motivated to incorporate Kelly’s key press (audio) sequence information and timing information into Faaborg, particularly when the latter already comprised a key press based user interface environment (Faaborg: col. 10, lines 24-30), an operability to analyze incoming audio input by “performing frequency analysis to identify tonal characteristics or other sonic identifiers present in the audio data” (Faaborg: col. 16, lines 31-33), and an explicitly-stated intent to monitor “UI device 4, UI module 6, and/or input devices 42 to obtain information indicating whether or not the user is interacting with computing device 2” (Faaborg: col. 12, lines 23-25); and especially when doing so would have directly aided it to accomplish its wish of “reducing or eliminating the need for the user to instruct the computing device to st paragraph), incorporating said feature into Faaborg by deliberately accounting for key press audio data into the determination of a user’s current context/activity would “increase the likelihood that the user intended the contextual audio trigger to be received as input by the computing device” (Faaborg: col. 9, lines 47-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faaborg and Kelly (hereinafter, the “Faaborg-Kelly” combination) in order to obtain the invention as recited in claim 19.

As to independent claim 20, Faaborg shows a system [col. 2, line 58] comprising: 
a memory [col. 11, line 39]; 
at least one processor in communication with the memory [col. 11, line 60]; and 
program instructions executable by one or more processor via the memory to perform a method [col. 11, lines 60-67] comprising: 
obtaining an audio input, the audio input representing sound [“audio trigger module 12 may cause UI module 6 to obtain a stream of audio data (e.g., audio in the environment) from UI device 4 (e.g., a microphone or other audio sensor)” (col. 5, lines 40-42)] emanating from a key press based user interface [e.g. the user interface may be based, among other things, on user interaction via (physical or touch/tactile) key ; 
generating a context pattern based on the audio input [e.g. generating a contextual audio trigger based on the audio input (col. 1, lines 30-36)], 
wherein the context pattern includes … sequence information [e.g. any audio-based sequence information, text, metadata, and/or data structure (col. 4, lines 52-63; col. 5, line 39 - col. 6, line 38; col. 9, lines 05-28; col. 15, lines 32-54; and col. 16, lines 16-33)] and timing information [e.g. any audio-based timing-related information, timestamp, text derivation, metadata, and/or data structure (col. 6, lines 13-57; col. 9, lines 05-28; col. 15, lines 32-54; and col. 16, lines 16-33)]; 
examining the … sequence information and the timing information and determining based on the examining that a user using the key press based user interface is currently engaged in a Web Browsing activity [e.g. examining incoming audio sequence and timing patterns (e.g. audio input containing audio data capturing the environment of the user as they interact (via keyboard) with a computer device) to see if they match with previously-defined signature pattern classifications (e.g. contextual categories) specifying whether a user is currently engaged in a Web Browsing activity (see col. 3, lines 49-57; col. 4, lines 42-51; col. 12, lines 39-61; and (col. 20, lines 43-46). See, for example:
“Each of contextual audio triggers 22 may be associated with an operation of computing device 2 that may be relevant in a specific context of computing device 2. {…} contextual audio triggers 22 may include variables or user-definable values. …” (col. 6, lines 13-23)
Based on the obtained information, device context module 52 may determine a current context. As one example, device context module 52 may determine a current context by determining values for one or more contextual categories, as well as a respective weight for each category. That is, device context module 52 may determine values based on obtained information and weigh each category based on a predicted accuracy and/or a predicted importance of the associated value. For example, contextual categories may indicate a type and/or a name of an application being executed at computing device 2, a location of computing device 2, an indication of a computing device or computing devices that are proximate to computing device 2, an activity or task in which computing device 2 is currently engaging or in which an application executing at computing device 2 is engaging, a time of day or current time, a user identification number for a user of computing device 2, a predicted activity or task in which the user is engaging, a predicted mode of travel of the user, a predicted current availability of the user, or various other information.” (col. 13, lines 13-31) | For further context, see also col. 8, lines 04-12; col. 12, lines 12-45; and col. 14, lines 01-08.]; and 
providing an output in response to the determining that the user using the key press based user interface is currently engaged in the Web Browsing activity [“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (col. 3, lines 49-57)
“… application modules 8 may include {…} a web browser application …” (col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (col. 20, lines 43-46)], 
wherein the output configures a network hardware component [see, e.g., the operability to provide an output to configure a network hardware component in any of col. 8, line 58 – col. 9, line 04 and/or col. 15, lines 17-31. For even further examples .

In lieu of simply relying upon the considerable breadth of the terms “key press sequence information” (note that, unlike the “sequence” limitation, the “timing information” as currently claimed is not explicitly linked to the “key press” modifier) as they could reasonably pertain to many aspects of a “key press based user interface” as currently recited, and/or pointing to the wide spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Faaborg does not appear to explicitly recite a discrete example wherein the audio input data examination includes a deliberate analysis of the “clicking/tapping” sounds that would naturally occur as a result of a user’s fingers striking one or more keys on a keyboard (an interpretation that is considerably narrower than what the claims currently require, but that is considered nonetheless in the interests of both extrapolating Applicant’s apparent intents and compacting prosecution). In an analogous art, Kelly shows:
wherein the context pattern includes key press sequence information [e.g. recorded audio of a keystroke sequence is analyzed to determine sequence information like closest matching words/word sequence and/or other keystroke sequence-related data (Kelly: page 12, 1st paragraph; page 13, 1st paragraph; page 16, 1st paragraph; page 35, 3rd paragraph; page 40, 1st paragraph; and page 41, 2nd paragraph)] and timing information [e.g. “Inter-key timing analysis” (Kelly: page 13, section 2.3). See also wherein the “values are the timestamp of the key event in milliseconds, a plus or st paragraph).]

One of ordinary skill in the art, having the teachings of Faaborg and Kelly before them prior to the effective filing date of the claimed invention, would have been motivated to factor in Kelly’s key press audio sequence/timing information into Faaborg’s contextual audio triggering criteria. The rationale for doing so would have been that Kelly explicitly confirms the fact that before the effective filing date of the claimed invention, it was already well known and established in the art “that each key on a computer keyboard makes a slightly different sound when struck due to the keyboard support plate being struck in different locations. These differences allowed a neural network to be trained to identify which keys had been pressed based solely on an audio recording of the user typing” (Kelly: page 9, 1st paragraph). Moreover, Kelly explicitly advises that “it would be prudent to try to extract as much information from the audio data as possible” (Kelly: page 13, 1st paragraph). Thus, heeding Kelly’s advice, one of ordinary skill in the art would have been motivated to incorporate Kelly’s key press (audio) sequence information and timing information into Faaborg, particularly when the latter already comprised a key press based user interface environment (Faaborg: col. 10, lines 24-30), an operability to analyze incoming audio input by “performing frequency analysis to identify tonal characteristics or other sonic identifiers present in the audio data” (Faaborg: col. 16, lines 31-33), and an explicitly-stated intent to monitor “UI device 4, UI module 6, and/or input devices 42 to obtain information indicating whether or not the user is interacting with computing device 2” (Faaborg: col. 12, lines st paragraph), incorporating said feature into Faaborg by deliberately accounting for key press audio data into the determination of a user’s current context/activity would “increase the likelihood that the user intended the contextual audio trigger to be received as input by the computing device” (Faaborg: col. 9, lines 47-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faaborg and Kelly (hereinafter, the “Faaborg-Kelly” combination) in order to obtain the invention as recited in claim 20.

As to dependent claim 21, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Web Browsing activity, and wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes providing the output based on the determining that the user is currently engaged in the Web Browsing activity [See the rationale provided above in parent claim 19 regarding 
“… UI device 4 may present output to a user of computing device 2 as a GUI that may be associated with functionality provided by computing device 2. In this way, UI device 4 may present various user interfaces of applications executing at or accessible by computing device 2 (e.g., an electronic message application, an Internet browser application, etc.). A user of computing device 2 may interact with a respective user interface of an application to cause computing device 2 to perform operations relating to a function.” (Faaborg: col. 3, lines 49-57)
“… application modules 8 may include {…} a web browser application …” (Faaborg: col. 4, lines 42-51)
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (Faaborg: col. 12, lines 39-61)
“… audio trigger 102B may be associated with an operation to cause one of applications 8 (e.g., a search application or web browser) to search for an indicated subject …” (Faaborg: col. 20, lines 43-46)].

As to dependent claim 22, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Gaming activity, and wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes providing the output based on the determining that the user is currently engaged in the Gaming activity [See the rationale provided above in parent claim 19 regarding the incorporation of Kelly’s key press sequence information and the timing information into Faaborg’s existing operability to examine audio input to determine the context/activity with which the user, using the key press based user interface, is currently engaged. As to “Gaming” as the intended result/field of use, see how Faaborg-Kelly further teaches: 
“… activities which an application may be performing include playing a game, {…} or other activities. In some examples, device context module 52 may obtain activity that an application is performing, such as {…} a user name or level for a game being played …” (Faaborg: col. 12, lines 52-59)].

As to dependent claim 23, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Word Processing activity, and wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes providing the output based on the determining that the user is currently engaged in the Word Processing activity [See the rationale provided above in parent claim 19 regarding the incorporation of Kelly’s key press sequence information and the timing information into Faaborg’s existing operability to examine audio input to determine the context/activity with which the user, using the key press based user interface, is currently engaged. As to “Word Processing” as the intended result/field of use, see how Faaborg-Kelly further teaches:
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (Faaborg: col. 12, lines 39-61)
“… application modules 8 may include a word processor application …” (Faaborg: col. 4, lines 42-51)].

As to dependent claim 24, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Gaming activity [See the rationale provided above in parent claim 19 regarding the incorporation of Kelly’s key press sequence information and the timing information into Faaborg’s existing operability to examine audio input to determine the context/activity with which the user, using the key press based user interface, is currently engaged. As to “Gaming” as the intended result/field of use, see how Faaborg-Kelly further teaches: 
“… activities which an application may be performing include playing a game, {…} or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as {…} a user name or level for a game being played …” (Faaborg: col. 12, lines 52-59)], and 
wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes initiating installation of Gaming optimization software on a computer device based on the determining that the user is currently engaged in the Gaming activity [See the indefiniteness issue above regarding the use of the term “optimization” for purposes of prior art analysis. Moreover, see Faaborg’s operability to install software that may optimize a user experience while said user is engaged in a determined context/activity (Faaborg: col. 5, lines 18-38; col. 7, line 10 – col. 8, line 03; col. 9; lines 05-28; & col. 15, lines 04-13), and how said context/activity determination includes “Gaming” (Faaborg: col. 12, lines 52-59). Furthermore, see Kelly’s installation initiation (Kelly: page 15, section 3.1.1) of optimization software “which allows for optimal thresholds to be found when extracting keystrokes” (page 1, Abstract) based on determining that the user is currently engaged in the Gaming activity (typing on a “Logitech G35 Gaming Keyboard” (Kelly: page 19, last paragraph)). For even further context/examples, see also Kelly: pages 15-17, section 3.1.1.].

As to dependent claim 25, Faaborg-Kelly further shows:
wherein the examining and the determining include examining the key press sequence information and the timing information and determining based on the key press sequence information and the timing information that the user using the key press based user interface is currently engaged in a Word Processing activity [See the rationale provided above in parent claim 19 regarding the incorporation of Kelly’s key press sequence information and the timing information into 
“… device context module 52 may communicate with one or more of application modules 8 to obtain an indication of which (if any) application modules are executing at computing device 2, obtain an indication of any such application that is currently being used by the user (e.g., which applications are being displayed or are in focus), and/or an indication of an activity such application is performing. For instance, device context module 52 may obtain data indicating that {…} application 8C is drafting an email. Other example activities which an application may be performing include playing a game, browsing a website, searching for information, booking travel reservations, or other activities. In some examples, device context module 52 may obtain information relating to the activity that an application is performing, such as a recipient or sender of an email being composed or read, {…} a website URL being viewed, a search query being executed, or other details.” (Faaborg: col. 12, lines 39-61)
“… application modules 8 may include a word processor application …” (Faaborg: col. 4, lines 42-51)], and 
wherein the providing the output based on the determining that the user is currently engaged in the certain type of user activity includes initiating installation of Word Processing optimization software on a computer device based on the determining that the user is currently engaged in the Word Processing activity [See the indefiniteness issue above regarding the use of the term e.g. normal typing of words from predetermined samples of text and/or typing on a (non-gaming/traditional) “Dell RT7D50 USB Keyboard” (Kelly: page 19, last paragraph)). For even further context/examples, see also Kelly: pages 15-17, section 3.1.1.].

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above. Even though the current rejections of claims 13 and 19-25 also rely in part on the Kelly reference, the circumstances for doing so in this latest rejection are entirely different from the previously-presented scenario relying on Kelly as the main reference and Osman as a secondary reference. In other words, when relying on Kelly for the rejections of claims 13 and 19-25, the new main reference (Faaborg) had already established a starting premise of: providing a user interface that may be based at least in part on a keyboard and/or key presses (e.g. a “key press based user interface,” see Faaborg: col. 10, lines 24-30), an operability to environment around the user as they interact with the user interface/device (Faaborg: col. 4, lines 52-67; col. 5, lines 18-50; col. 10, lines 54-58; and col. 12, lines 12-32), and an explicitly-stated intent to monitor “UI device 4, UI module 6, and/or input devices 42 to obtain information indicating whether or not the user is interacting with computing device 2” (Faaborg: col. 12, lines 23-25). Kelly in this scenario was mainly relied upon in this scenario as secondary reference to build upon the premise already set by Faaborg to demonstrate how it would have been obvious to account for key press sequence information and timing information into the foundation that had already been set for recording environmental audio data and analyzing it for contextual triggering purposes; a markedly different approach from the previously-pursued Kelly-Osman combination. Thus, Applicant’s prior arguments regarding the Kelly reference are respectfully considered moot in view of the new grounds of rejection presented above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173